Case 1:20-cv-00218-JB-MU Document 6 Filed 08/06/20 Page 1 of 1                               PageID #: 23




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


LEVI BUCKHALTER,                                   :

        Plaintiff,                                 :

vs.                                                :       CA 20-0218-JB-MU

MARY COOK, et al.,
                                                   :
        Defendants.

                                                  ORDER

        After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the report and

recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B) and dated

July 1, 2020 is ADOPTED as the opinion of this Court.1

        DONE and ORDERED this 6th day of August, 2020.

                                                   /s/ JEFFREY U. BEAVERSTOCK
                                                   UNITED STATES DISTRICT JUDGE




1 On August 6, 2020, the Court confirmed with the United States Bureau of Prisons and the Alabama
Department of Corrections that Plaintiff is not in their custody and the Plaintiff did not provide a forwarding
or other address to receive filings in this case. Plaintiff likewise failed to provide the Court with such an
address.
